LACOMBE, Circuit Judge.
This seems to be a case, such as referred to in the opinion of the Circuit Court of Appeals in this circuit, in Von Mumm v. Witteman, 91 Fed. 126, 33 C. C. A. 404, where “a producer or dealer in champagne has used the rose-colored soft metal capsule of complainants in such a way as to delude the customer into the belief that the wine offered for sale is complainants’ product.” The immediate customer, of course, would not be deluded; but the get-up .of the package is such as would make it easy to deceive the purchasers of single bottles for immediate consumption. However, in view of the fact that this form and style of package has been used by the makers of the wine which defendant sells for many years, and has been publicly exhibited at the Chicago, Buffalo, and St. Louis Expositions, a preliminary injunction will not be granted; all questions being reserved for final hearing.